DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  remove “the second main shaft or the second main hole”, replace with -- a second main shaft or a second main hole --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitations, “a second main shaft or a second main hole” and “a second auxiliary shaft or a second auxiliary hole” without reciting “a first main shaft or a first main hole” and “a first auxiliary shaft or a first auxiliary hole”. Therefore, it is unclear whether said “a first main shaft or a first main hole” and “a first auxiliary shaft or a first auxiliary hole” are a part of the claim. Claim 24 is also rejected because of its dependency on claim 23.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11, 13-23, 26-29 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa (JP 2018205477 and its English Translation).
Regarding claims 1-2, 4, 6-9, 11, 13-23 and 26-28, Yoshizawa teaches a light shielding unit, comprising:
a first frame (206) having a first opening through which light passes;
a second frame (202) having a second opening through which light passes;
a plurality of movable blades (205) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light has passed through the first opening passes, and adjust the amount of light passing through by varying size of the third opening;

a support (207) that is provided to the first frame and/or the second frame and supports the movable blades in the direction of suppressing upward warpage of the movable blades in a state which the movable blades have moved in the direction of reducing the size of the third opening (the support 207 is provided on the first frame -pg. 4, 6th paragraph);
wherein the support includes a first support (207k) that is provided to the first frame, the second frame or the drive ring, which is in contact with the surface on the opposite side from the direction of upward warpage of the movable blades [claim 2];
wherein the support includes a second support (207g) that is located closer to the center axis side of the first opening, the second opening, or the third opening than the first support, and is provided so as to be in contact with the surface on the same side as the direction of the upward warpage of the movable blades (Fig. 12) [claim 4];
wherein the second support (207g) has a curved shape in a cross section that includes center axis of the first opening, the second opening, or the third opening (Fig. 10) [claim 6];
wherein the second support is disposed near the first opening, the second opening, or the third opening (Fig. 10) [claim 7];
wherein the movable blades include first blades having a first main shaft or a first main hole (105c) provided on a first end side, and a free end provided on a second end side that is on the opposite side from the first main shaft or the first main hole, and when the movable member moves in the direction of reducing the size of the third opening, the free end side rotates around the first main shaft or the first main hole toward the center axis of the third opening [claim 8];
wherein the first support (207k) is constituted by the first frame, the second frame, or the drive ring, and supports the vicinity of the first main shaft or the first main hole (Fig. 11) [claim 9];

wherein the first blades further have a first auxiliary shaft or a first auxiliary hole (105c) and the size of the third opening is changed by changing the relative positions of the first main shaft or the first main hole and the first auxiliary shaft or the first auxiliary hole (pg. 4, 2nd paragraph) [claim 13];
wherein the first main shaft or the first main hole is engaged with the first frame, and the first auxiliary shaft or the first auxiliary hole is engaged with the drive ring (an alternative interpretation, the first main shaft or the first main hole (105d) is engaged with the first frame (202), and the first auxiliary shaft or the first auxiliary hole (105c) is engaged with the drive ring (104) -see pg. 4, 2nd paragraph) [claim 14];
wherein the first main shaft or the first main hole is engaged with the second frame, and the first auxiliary shaft or the first auxiliary hole is engaged with the drive ring (pg. 4, 2nd paragraph) [claim 15];
wherein the first main shaft or the first main hole (105c) is engaged with the drive ring; and the first auxiliary shaft or the first auxiliary hole (105d) is engaged with the first frame (an alternative interpretation, the first main shaft or the first main hole (105c) is engaged with the drive ring; and the first auxiliary shaft or the first auxiliary hole (105d) is engaged with the first frame (202) -see pg. 4, 2nd paragraph) [claim 16];
wherein the first main shaft (105f) or the first main hole is engaged with the driving ring, and the first auxiliary shaft (105g) or the first auxiliary hole is engaged with the second frame (Fig. 5, pg. 3, 2nd paragraph) [claim 17];
wherein, at least when moving in the direction of reducing the size of the third opening, the first auxiliary shaft or the first auxiliary hole moves toward the center axis side of the first opening, the second opening, or the third opening with respect to the first main shaft or the first main hole (pg. 3, 2nd paragraph) [claim 18];

a drive motor (101) that imparts a drive force to move the movable blades [claim 20];
wherein the drive ring (204) is rotationally driven around the center axis of the first opening, the second opening, and/or the third opening by the drive motor [claim 21];
wherein the movable blades have a shape that is warped to the opposite side from the upward warpage direction (the blades 105 has a shape that can be warped to the opposite side from the direction of upward warpage by the restraining member 107) [claim 22];
wherein the movable blades have a second main shaft or a second main hole (105c), and a second auxiliary shaft or second auxiliary hole (105d),
the movable blades include second blades having a rotating portion that is provided on a second end side that is opposite side from the second main shaft or the second main hole, and rotates along a gap between the first frame and the second frame [claim 23];
wherein the second frame (202) further has a fixed opening member that constitutes the second opening that is substantially the same size as or smaller than the third opening when the movable blades are in a fully opened state, and 
when the movable blades move in the direction of reducing the size of the third opening, the movable blades move in the same direction as the direction of the upward warpage, so as to go beyond the plane constituting the third opening formed by the fixed opening member as the amount of upward warpage increases (Fig. 11) [claim 26);
wherein part of the main body of the second frame (406) is disposed between the fixed opening member and the movable blades, and 
when the movable blades move in the direction of reducing the size of the third opening while the third opening is in its fully opened state and the fixed opening member and the 
wherein the first frame (106) has a first wall that covers a gap formed between the first frame and the second frame, from the outside in the radial direction;
the second frame (102) has a second wall that covers a gap formed between the first frame and the second frame, from the outside in the radial direction, and the first wall and the second wall are disposed so as to cover the gap from different direction (Fig. 8) [claim 28].
Regarding claim 29, Yoshizawa teaches a light shielding unit, comprising:
a first frame (106) having a first opening through which light passes;
a second frame (102) having a second opening through which light passes;
a plurality of movable blades (105) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light has passed through the first opening passes, and adjust the amount of light passing through by varying the size of the third opening,
wherein the movable blades have a shape that is warped to the opposite side from the direction of upward warpage of the movable blades in a state where the movable blades have moved in the direction of reducing the size of the third opening (the blades 105 has a shape that can be warped to the opposite side from the direction of upward warpage by the restraining member 107).
Regarding claim 31, Yoshizawa teaches a light shielding unit, comprising:
a first frame (106) having a first opening through which light passes;
a second frame (102) having a second opening through which the light passes; and 
a plurality of movable blades (105) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light that has passed through the first opening passes, and that adjust the amount of light passing through by varying the size of the third opening,

wherein, when the movable blades move in the direction of reducing the size of the third opening, the movable blades move in the same direction as the direction of the upward warpage, so as to go beyond the virtual plane constituting the third opening formed by the first opening member (Fig. 11).
Regarding claims 32-33, Yoshizawa teaches a lens barrel comprising:
a light shield unit according to claim 1; and
a plurality of lens groups (Fig. 6, Ls) that guide the light incident on the light shielding unit in the desired direction;
wherein the light shield unit is an aperture unit that adjusts the amount of light passing through the plurality of lens groups (diaphragm device 100) [claim 33].
Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obata (JP 2018205482 and its English Translation).
Regarding claim 30, Obata teaches a light shielding unit, comprising:
a first frame (101) having a first opening through which light passes;
a second frame (107) having a second opening through which the light passes; and
a plurality of movable blades (105, 106) that are disposed between the first frame and the second frame, in which is formed a third opening through which the light that has passed through the first opening passes, and that adjust the amount of light passing through by varying the size of the third opening;
wherein the movable blades includes first blades (105) having a first main shaft or a first main hole (105c1) provided on a first end side, and a free end provided on the second end side that is on the opposite side from the first main shaft or the first main hole, and a second blades (106) having a rotating portion that is provided on a second end side that is opposite side from 
first blades and the second blades are disposed alternately in the circumferential direction (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Obata et al. (JP 201820032 cited by applicant).
Regarding claims 3 and 10, Yoshizawa teaches all the claimed limitations except for a plurality of first supports are provided in the circumferential direction, and wherein the support is configured in a convex shape from the surface of the first frame, the second frame or the drive ring [claim 10]. Obata et al. teaches a light shielding unit comprises a plurality of first supports (Fig. 8, item 104g) are provided in the circumferential direction, and wherein the support is configured in a convex shape from the surface of the first frame, the second frame or the drive ring. It would have been obvious to one having an ordinary skill in the art to incorporate a plurality of first supports as taught in order to suppress the upward warpage of the blades.
Regarding claim 12, Yoshizawa teaches all the claimed limitations except for the first support is configured in a concave shape from the surface of the first frame, the second frame, or the drive ring. Obata teaches a light shield unit comprises a first support (105g) configured as a concave shape from the surface of the drive ring (104). It would have been obvious to one . 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Obata (JP 2018205482 and its English Translation).
Regarding claim 25, Yoshizawa teaches all the claimed limitations except for the movable blades include first blades having a first main shaft or a first main hole provided on the first end side, and a free end on a second end side that is on the opposite side from the first main shaft or the first main hole, and when the movable member moves in the direction of reducing the side of the third opening, the free end side rotates around the first main shaft or the first main hole and toward the center axis of the third opening, and wherein the first blade and the second blades are disposed alternately in the circumferential direction. Obata teaches a light shielding unit comprising: the movable blades include first blades (105) having a first main shaft or a first main hole (105c1) provided on the first end side, and a free end on a second end side that is on the opposite side from the first main shaft or the first main hole, and when the movable member moves in the direction of reducing the side of the third opening, the free end side rotates around the first main shaft or the first main hole and toward the center axis of the third opening, and wherein the first blade and the second blades are disposed alternately in the circumferential direction (Fig. 1). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate first blades and second blades as taught in order to facilitate light shielding function of the diaphragm unit.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852